Appeal from order, Supreme Court, New York County (Michael D. Stallman, J.), entered April 16, 2004, which granted the petition challenging cancellation of petitioner’s contract with respondent Department of Transportation and remanded the matter to respondent Contract Dispute Resolution Board, unanimously dismissed, without costs.
The court’s order gave the City and its agency each and every element of the relief they sought. Accordingly, the municipal respondents were not aggrieved within the meaning of CFLR 5511 (see Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539 [1983]).
The standard to apply in deciding on the propriety of the contract’s termination is with the Board in the first instance. Concur—Tom, J.P., Mazzarelli, Saxe, Friedman and Sullivan, JJ.
Reargument granted and, upon reargument, the decision and order of this Court entered herein on December 21, 2004 (13 AD3d 254 [2004]) is hereby recalled and vacated and a new decision and order substituted therefor.